Citation Nr: 0823691	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  05-02 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for chronic renal 
insufficiency due to focal segmental glomerulosclerosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from June 1987 to January 
1997.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

As discussed in greater detail below, this matter was sent 
for an outside medical opinion in April 2008.  The opinion 
has been received, the appellant and his representative have 
replied, and the matter is now before the Board for appellate 
review.


FINDING OF FACT

The veteran's focal glomerulosclerosis is at least as likely 
as not related to chronic nonsteroidal anti-inflammatory drug 
(NSAID) use for service-connected low back and foot disorders 
during service and thereafter.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
chronic renal insufficiency due to focal segmental 
glomerulosclerosis is secondary to medication used for 
treatment of a service connected disorder. 38 C.F.R. 
§§ 3.102, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, service connection 
may be granted where there is a disability which is 
proximately due to, the result of, or aggravated by a service 
connected disorder to medication used in treatment therefore.  
38 C.F.R. § 3.310.

The veteran claims service connection for renal insufficiency 
that has been shown to be due to focal segmental 
glomerulosclerosis.  Several contentions have been advanced 
regarding the onset of this disease and its relationship with 
service or with several of the veteran's service-connected 
disabilities.  It is noted that service connection is 
currently in effect for bronchial asthma, rated 30 percent 
disabling; gastroesophageal reflux disease (GERD), rated 20 
percent disabling; degenerative arthritis of the lumbar 
spine, rated 10 percent disabling; plantar fasciitis, rated 
10 percent disabling; and ventral hernia and scars from 
folliculitis, each rated noncompensable.  

Review of the evidence of record showed that the veteran had 
elevated protein levels in his urine while on active duty.  
The Board, in April 2008, referred the claim to the Chief, 
Veteran's Health Administration, for review by a specialist 
to ascertain whether these elevations in protein levels could 
have marked the onset of the veteran's kidney disease.  The 
case was referred to a staff nephrologist at a VA medical 
facility who, in May 2008, responded that as each of the 
positive findings of protein in the urine were associated 
with an acute illness that could in and by itself cause 
transient positive protein findings.  As there were 
subsequent normal urinalyses findings during service that 
were negative for protein that also argued for the likelihood 
that the positive protein findings were associated with the 
veteran's episodes of acute illness and not focal 
glomerulosclerosis.  

The specialist did not; however, end his investigation into 
the possible cause of the veteran's kidney disease.  The 
veteran's use of NSAID medications such as Motrin, Naprosyn, 
and Indocin during service for treatment of low back 
disability and plantar fasciitis was detailed.  The 
specialist noted that the veteran continued to be given NSAID 
medications, including Naproxen, Trilisate, and Sulindac by 
VA for these problems and with Celebrex, and Advil by his 
private physicians, also for treatment of low back and foot 
problems.  In addition, the specialist noted that laboratory 
studies during service had revealed microcytosis, without 
anemia, during the time the veteran was being evaluated for 
symptoms of GERD.  

The specialist went on to state that the veteran's NSAID 
history, spanning three years in service and five years 
thereafter, and correlating with the onset of GERD, was 
significant.  Chronic NSAID use is recognized as a cause of 
proteinuria and secondary focal glomerulosclerosis.  The 
specialist stated that it was at least fifty percent 
probability that the chronic NSAID use contributed to the 
kidney pathology that was currently demonstrated.  It was 
further noted that the veteran's microcytosis suggested 
hemoglobinopathy, which focal glomerulosclerosis has been 
associated with at times.  

The opinion of the VA medical specialist is sufficient for 
the Board find that there is at least a 50 percent 
probability that the veteran's focal glomerulosclerosis is 
related to the use of NSAID medications during service and 
thereafter to treat the veteran's service-connected low back 
and foot disabilities.  As such, the benefit of the doubt 
doctrine is applicable and service connection is granted.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for chronic renal insufficiency due to 
focal segmental glomerulosclerosis is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


